Citation Nr: 1412425	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder NOS, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is currently retained by the Denver, Colorado RO.  

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Denver, Colorado.  A transcript of that hearing is of record and associated with the claims folder.

The Board notes that the Veteran submitted a motion for extension of time to submit evidence, to include submitting recent VA treatment records.  The RO subsequently associated additional VA treatment records with the Veteran's Virtual VA electronic file.  Although the Veteran did not waive AOJ consideration of these documents, the Board finds that a remand is not necessary as the records are, in large part, duplicative of the records that were in the file prior to certification.  The non-duplicative records were not material to the claim as they only document continued treatment for knee pain, which was already established.  Thus, as the newly uploaded VA treatment records are not necessary in the adjudication of the appeal, a Remand is not deemed warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 30 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.)

The Veteran's psychiatric claim on appeal was initially characterized as a claim of service connection for PTSD with depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD, anxiety disorder NOS, and bipolar disorder.  While the Veteran has a separate rating decision regarding bipolar disorder, the Board finds that the instant claim is more appropriately defined when it is broad and inclusive of all of the Veteran's diagnosed acquired psychiatric disorders.  As such, this appeal will be expanded to include bipolar disorder.  There is no prejudice to the Veteran to do so. 

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder NOS, and bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right knee condition did not have its onset in service or for many years thereafter; and, a preponderance of the evidence fails to establish that the Veteran's current right knee disorder is otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in October 2008.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  

The Veteran's service treatment records and post-service treatment records have been associated with the claims file.  Additionally, the Veteran was scheduled for an examination in August 2012 to determine the etiology of his right knee condition.  The claims file contains evidence that the Veteran did not attend the August 2012 examination.  The Veteran was notified in the SSOC issued in November 2012 that he failed to appear for the examination and that in the absence of a request to reschedule, the claim would be decided on the evidence of record.  

To date, the Veteran has not provided "good cause" for his absence and has not requested a new examination date.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Accordingly, the Board finds that VA fulfilled its duty to assist in its attempt to afford the Veteran a VA examination.  

The Veteran was also provided an opportunity to set forth his contentions at a May 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned VLJ identified the issues on appeal.  The Veteran was asked to identify the symptoms related to his right knee and psychiatric disorder(s).  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The VLJ additionally left the record open for 60 days after the hearing to provide the Veteran with an opportunity to submit evidence necessary to substantiate his claims.  Additional VA treatment records were then added to the file.  As such, the Board finds that, consistent with Bryant, the VLJ fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Parenthetically, the Veteran's service treatment records do not include documentation of a separation examination.  The Veteran does not contend that such evidence is missing from his file or that there are outstanding records relevant to his claim.  However, the United States Court of Appeals for Veterans Claims has held that in cases where a veteran's service medical records are unavailable, through no fault of the veteran, there is a "heightened duty" to assist the veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that VA has fulfilled its duty to assist the appellant in developing his claim as evidenced by the RO's attempt to schedule him for an examination, the hearing before the Board, and the additional time provided for the Veteran to provide evidence pertinent to the appeal.  

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with one of the specified chronic diseases, service connection via the demonstration of continuity of symptomatology is not for application in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran claims that his current right knee condition is related to an injury sustained in service.  MRI findings from March 2012 found a "small undersurface tear involving the body of the lateral meniscus" and "mild chondromalacia patella" in the right knee.  He also carries a diagnosis of "arthralgia".  Accordingly, the requirements of Shedden element (1) have been met. 

The Veteran's service treatment records include treatment for a "sore R knee" in January 1984, thereby satisfying Shedden element (2).  The assessment was "MCL strain R knee" and the Veteran was directed "no running, jumping, bending exercises" for 10 days and told to take Motrin.  The remainder of the service treatment records are absent of complaints of knee pain.  

Turning to the crucial element (3) of Shedden, the Board finds that the weight of the evidence is against the finding that the Veteran's right knee condition is connected to active service.

Notably, the Veteran filed his claim in May 2008, over 20 years after service.  He testified that he was told his knee was "strained at the time" he injured it in service "but it was really-- it really had bothered me for a while after that."  He further stated that he "used to always wear wraps on [his] knee" and that "when it's cold [his] knee bothers [him]."  Additionally, during the hearing, the Veteran stated that he was "going through therapy for it for the last...I want to say two or three years," which is about 25 years after service.  The Veteran noted that he "never get no treatment" for years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the claimed disability is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's post service treatment records include multiple notations of a motor vehicle accident in February 2011.  He also sought treatment for bilateral knee pain, neck pain, and left wrist pain in June 2011.  The physical therapist noted that the "multiple joint pains" had an unknown etiology, possibly a "strain" or "DJD" second to a motor vehicle accident.  Such a notation in the Veteran's treatment records calls into question the origin of the Veteran's knee pain. 

In order to obtain a more exact etiology with regards to the Veteran's right knee pain, the RO scheduled the Veteran for an examination in August 2012.  The Veteran did not attend this VA examination.  Based on the absence of a showing of good cause as to why the Veteran did not appear, the claim will instead be adjudicated based on the available evidence of record.  38 C.F.R. § 3.655 (2013).

Although the Veteran sought therapy for his knee in 2011 and is currently diagnosed with chondromalacia patella and a tear of the lateral meniscus, there are no competent statements of record linking these issues to service.  Indeed, the only medical evidence on possible etiology links the Veteran's knee problems to a post-service motor vehicle accident.  

Consideration as been given to the Veteran's personal assertion that his current knee problems are related to his in-service knee injury.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, knee disorders, including a torn meniscus and chondromalacia, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Meniscus injuries and chondromalacia are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing, X-rays, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report pain and fatigue symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to the torn meniscus and chondromalacia that were diagnosed many years later.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee condition is denied. 


REMAND

The Veteran's post-service medical records reflect diagnoses of PTSD, anxiety disorder NOS, and bipolar disorder.  His VA psychiatrist submitted multiple letters attributing the Veteran's psychiatric symptoms, including those related to PTSD and bipolar disorder, to service.  Although the Board has considered the medical opinions, they are afforded limited probative value.  These reports are "by history" only and none of them are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.

Indeed, the above opinions appear to have been based on the Veteran's assertions of stressors he experienced while serving in Honduras.  No such service document.  The Veteran's DD-214 shows indicates that he has a total of 11 months and 27 days of foreign service but that all of that service was in Korea.  Thus, to the extent they are based on claims of service in Honduras, they are shown to have been based on an inaccurate history and they therefore warrant no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

However, on a statement submitted in September 2010, the Veteran alternately argued that various in-service incidences were early manifestations of his current psychiatric disorder(s).  The Veteran indicated that he was charged with a "DUI in 1983 with classes", "was charged with an offense that was dropped" in 1982 in Korea, "was charged with stealing boots" in 1982 in Korea, and was "constantly late for formation" from 1983-1985.  Such incidences give rise to the need to request the Veteran's complete personnel file and for him to be examined to determine if they are, in fact, related to his current diagnoses. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate government records depository and obtain the Veteran's complete military personnel file.  Of particular interest is any documentation showing the Veteran's disciplinary actions in service.  Any failed attempts in this regard should be documented in the claims folder. 

2.  After the above development occurs, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should indicate in the report that the claims file was reviewed.  The following should be addressed:

a. Identify and diagnose any acquired psychiatric disorder that has existed during the pendency of the appeal.  The examiner should also confirm whether the Veteran's PTSD diagnosis conforms to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

b. For each diagnosed acquired psychiatric disorder, is it as least likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to his service.  In addressing this question, the examiner should address the Veteran's argument that his in-service disciplinary problems represented the initial manifestations of his current psychiatric disorder.

A complete rationale for all opinions expressed must be provided.  If the physician is unable to render any opinion sought, it should be so indicated on the record and the reasons therefore should be noted.  The factors upon which any medical opinion is based must be set forth for the record.

3.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


